ATTORNEY GRIEVANCE COMMISSION                                                   *     IN THE
OF MARYLAND
                                                                                *     COURT OF APPEALS

v.                                                                              *     OF MARYLAND

                                                                                *     Misc. Docket AG No. 19

SANDY YEH CHANG                                                                 *     September Term, 2020


                                                                     ORDER

                   Upon consideration of the Joint Petition for Indefinite Suspension by Consent of the

Attorney Grievance Commission of Maryland and the Respondent, Sandy Yeh Chang, to

indefinitely suspend the Respondent from the practice of law, it is this 19th day of January,

2021


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Sandy Yeh

Chang, be, and hereby is, immediately suspended from the practice of law in the State of

Maryland for violations of Rules 5.5 and 8.4(c) and (d) of the Rules of Professional Conduct,

and Maryland Rule 19-742; and it is further


                   ORDERED, that the Clerk of this Court shall remove the name of Sandy Yeh Chang

from the register of attorneys in this Court, and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761.

Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
is authentic.

                     Suzanne Johnson
                                                                         /s/ Mary Ellen Barbera
                     2021-01-19 12:58-05:00                                   Chief Judge


Suzanne C. Johnson, Clerk